Case: 16-10863   Document: 00514003921       Page: 1   Date Filed: 05/23/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                   No. 16-10863                            FILED
                                                                       May 23, 2017
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk

             Plaintiff–Appellee,

v.

JAIME SHAKUR GARCIA,

             Defendant–Appellant.




                Appeal from the United States District Court
                     for the Northern District of Texas


Before SMITH, PRADO, and GRAVES, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:
      Jaime Shakur Garcia pleaded guilty to one count of Hobbs Act robbery
and one count of possessing and discharging a firearm in furtherance of a crime
of violence. In calculating Garcia’s sentence for the Hobbs Act robbery count,
the district court applied a sentencing enhancement based on the assessment
that Garcia and his codefendants had physically restrained the victims. Garcia
contends that this sentencing enhancement was improper. Garcia also claims
that his firearm conviction is invalid because the statute of conviction is
unconstitutionally vague and therefore violates his due process rights. We
AFFIRM Garcia’s firearm conviction, VACATE his sentence for the Hobbs Act
robbery count, and REMAND for resentencing.
    Case: 16-10863     Document: 00514003921      Page: 2    Date Filed: 05/23/2017



                                  No. 16-10863
                               I. BACKGROUND
      In October 2015, Garcia and two other defendants entered a gun store in
Lubbock, Texas, wearing ski masks and carrying firearms. One of the
defendants held a handgun to a store employee’s head and demanded that the
employee get down on the floor. Due to physical limitations, however, the
employee was unable to comply. Meanwhile, another defendant stood near the
door holding a firearm, and a third defendant smashed a glass display case
that contained firearms. One of the store’s employees was in a back room when
he heard glass break. This second employee then rushed to the front of the
store, took cover behind a display case, and loaded a pistol. Shortly thereafter,
the second employee heard two rounds of shots fired and felt a sharp pain in
his ankle. After realizing he had been shot, the employee stood and fired at the
defendants. A brief exchange of gunfire ensued. The defendants then fled the
scene with nine stolen firearms, while the employee continued to fire at them.
      Garcia later pleaded guilty to one count of Hobbs Act robbery under 18
U.S.C. § 1951(a) and one count of possessing and discharging a firearm in
furtherance of a crime of violence under 18 U.S.C. § 924(c). Garcia did not
waive his right to appeal. A presentence investigation report (“PSR”)
calculated Garcia’s sentencing range under the 2015 edition of the U.S.
Sentencing Guidelines Commission Manual (the “Guidelines”). The PSR
recommended a range of 51 to 63 months for the Hobbs Act robbery count,
which included a two-level enhancement for physical restraint of a victim
under U.S.S.G. § 2B3.1(b)(4)(B). 1 The PSR also recommended imposing the
statutory minimum sentence of 120 months for the firearm count.




      1 Without this enhancement, Garcia’s Guidelines range would have been 41 to 51
months. See U.S.S.G. ch. 5, pt. A.
                                         2
     Case: 16-10863   Document: 00514003921     Page: 3   Date Filed: 05/23/2017



                                 No. 16-10863
      The government—joined by the defense—objected to the physical
restraint enhancement, contending that binding Fifth Circuit precedent “likely
precludes application of the physical restraint enhancement under this set of
facts.” The government’s objection relied on United States v. Hickman, 151
F.3d 446, 460–61 (5th Cir. 1998), unanimously approved of in relevant part on
reh’g en banc, 179 F.3d 230 (5th Cir. 1999), a case in which we held that the
district court erred in imposing a physical restraint enhancement. The
probation office then prepared an addendum to the PSR, which took the
position that the physical restraint enhancement was properly applied. The
addendum noted that a few facts distinguished Garcia’s case from Hickman: a
defendant in the instant case held a gun to the head of a victim and ordered
the victim to get on the ground; one of the defendants stood near the exit while
holding a firearm; and gunfire was exchanged. Garcia and the government
maintained their objections to the enhancement during the sentencing
hearing.
      The district court adopted the PSR addendum’s reasoning and overruled
the objections to the sentencing enhancement. The district court then imposed
a sentence of 51 months’ imprisonment for the Hobbs Act robbery count and
120 months’ imprisonment for the firearm count, to be served consecutively.
This appeal followed. On appeal, Garcia claims that (A) his conviction under
18 U.S.C. § 924(c) is invalid and (B) the physical restraint enhancement was
improperly applied.
                              II. DISCUSSION
A.    Conviction for Possessing a Firearm
      Garcia argues that we should reverse his conviction under 18 U.S.C.
§ 924(c)(1)(A) for possessing, brandishing, or discharging a firearm “during and
in relation to any crime of violence.” The term “crime of violence” is defined as
any felony that:
                                       3
     Case: 16-10863       Document: 00514003921          Page: 4     Date Filed: 05/23/2017



                                       No. 16-10863
       (A) has as an element the use, attempted use, or threatened use of
       physical force against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical
       force against the person or property of another may be used in the
       course of committing the offense.
18 U.S.C. § 924(c)(3). Garcia contends that Hobbs Act robbery under 18 U.S.C.
§ 1951(a) does not fall within the definition of a crime of violence.
       Garcia first argues that Hobbs Act robbery does not involve “the use,
attempted use, or threatened use of physical force” as required by
§ 924(c)(3)(A). However, even if that argument is correct, Hobbs Act robbery
could still constitute a felony that “involves a substantial risk that physical
force . . . may be used” under § 924(c)(3)(B). Garcia’s only argument with
respect to this latter provision is that § 924(c)(3)(B) “is unconstitutionally
vague, depriving Mr. Garcia of fair notice as to the content [of] his offense
under the due process clause.”
       In Johnson v. United States, the Supreme Court held that a somewhat
similar provision, the residual clause of 18 U.S.C. § 924(e), was
unconstitutionally vague. 2 135 S. Ct. 2551, 2555–60 (2015). However, our
Court subsequently held that 18 U.S.C. § 16(b), which contains wording almost
identical to that of § 924(c)(3)(B), is not unconstitutionally vague. United States
v. Gonzalez-Longoria, 831 F.3d 670, 674–77 (5th Cir. 2016) (en banc), petition
for cert. filed (U.S. Sept. 29, 2016) (No. 16-6259). To preserve this issue for
further review, Garcia argues that Gonzalez-Longoria was wrongly decided.
But because Garcia concedes that Gonzalez-Longoria is controlling, we affirm
his conviction under § 924(c). 3


       2 The residual clause of § 924(e)(2)(B) defined “violent felony” to mean a felony that
“otherwise involves conduct that presents a serious potential risk of physical injury to
another.”
       3 Some members of this Court have suggested that a defendant’s “concession should

be understood as not establishing a legal precedent beyond the preclusive effect, as law of the
                                              4
     Case: 16-10863      Document: 00514003921         Page: 5    Date Filed: 05/23/2017



                                      No. 16-10863
B.     Physical Restraint Enhancement
       Garcia also argues that the district court erred in imposing a sentencing
enhancement for physical restraint. Though the government objected to the
enhancement below, the government now contends that “this Court’s decision
in Hickman and decisions from other circuits support application of the
enhancement in these circumstances.” “Where, as here, the defendant objects
to a sentencing enhancement in the district court, this court reviews the
district court’s interpretation and application of the Guidelines de novo and its
factual findings for clear error.” United States v. Johnson, 619 F.3d 469, 472
(5th Cir. 2010).
       Section     2B3.1(b)(4)(B)    of   the    Guidelines      imposes     a   two-level
enhancement “if any person was physically restrained to facilitate commission
of the offense or to facilitate escape.” The Guidelines commentary defines
“physically restrained” as “the forcible restraint of the victim such as by being
tied, bound, or locked up.” U.S.S.G. §§ 1B1.1 cmt. n.1(K), 2B3.1 cmt. n.1. “By
the use of the words ‘such as,’ it is apparent that ‘being tied, bound or locked
up’ are listed by way of example rather than limitation.” Hickman, 151 F.3d at
461 (quoting United States v. Stokley, 881 F.2d 114, 116 (4th Cir. 1989)); accord
United States v. Wallace, 461 F.3d 15, 33 (1st Cir. 2006); United States v.
Thompson, 109 F.3d 639, 641 (9th Cir. 1997). Therefore, “it is possible for a
district court to conclude that a defendant physically restrained his victims
without evidence that he actually tied, bound, or locked them up.” Hickman,
151 F.3d at 461.




case or res judicata, on the parties to that proceeding in the case at hand or subsequent
litigation.” United States v. Castillo-Rivera, 853 F.3d 218, 235 (5th Cir. 2017) (Smith, J.,
dissenting). Because a “party can concede a legal issue for divers reasons,” “he and only
he should suffer the consequences—or reap the benefits—of a decision to concede a point of
law.” Id. at 234–35.
                                             5
    Case: 16-10863     Document: 00514003921       Page: 6   Date Filed: 05/23/2017



                                   No. 16-10863
      As the Second Circuit has pointed out, however, each of the examples in
the Guidelines commentary “involves a restraint of movement by the use of
some artifact by which the victim is ‘tied’ or ‘bound’ . . . or by the use of a space
where the victim is ‘locked up.’” United States v. Anglin, 169 F.3d 154, 164 (2d
Cir. 1999). The “examples, while not imposing inflexible limitations upon the
phrase ‘physical restraint,’ nonetheless are intended as meaningful signposts
on the way to understanding the Sentencing Commission’s enhancement
purpose.” Id. Consistent with that approach, this Court and others have held
that physical restraint enhancements are appropriate in cases where
defendants force their victims to move into confined spaces at gunpoint and
instruct the victims not to leave. See United States v. Stevens, 580 F.3d 718,
721 (8th Cir. 2009); United States v. Frank, 223 F. App’x 412, 413 (5th Cir.
2007) (per curiam); United States v. Doubet, 969 F.2d 341, 347 (7th Cir. 1992),
abrogated on other grounds by United States v. Dunnigan, 507 U.S. 87 (1993).
      In Stevens, for example, the Eighth Circuit upheld a physical restraint
enhancement because the defendant “moved [bank] employees to two distinct
locations at gun point and closed them in a vault under circumstances clearly
implying they should remain there or risk physical harm.” 580 F.3d at 721.
The court explained that “moving the employees . . . surely hindered the
employees’ ability to alert authorities and prevent the defendants’ escape to a
greater degree than merely brandishing a weapon and allowing the victims to
stay where they were.” Id. By contrast, in the instant case, none of the
defendants’ actions were even remotely similar to tying, binding, or locking up
the victims. The defendants entered the store holding firearms, one pointed a
firearm at a store employee and instructed the employee to get on the ground,
and another stood near the store’s exit. Throughout these events, the
defendants allowed the employees to remain where they were and never forced
them to move to a confined space.
                                         6
    Case: 16-10863    Document: 00514003921     Page: 7   Date Filed: 05/23/2017



                                 No. 16-10863
      Some courts have held that blocking an exit while brandishing a gun and
instructing victims not to move can constitute physical restraint. United States
v. Miera, 539 F.3d 1232, 1233–36 (10th Cir. 2008); Wallace, 461 F.3d at 34–35.
In Miera, a bank robber “remained near the bank’s door and pointed a gun
around the room, telling . . . people not to move in a loud, strong voice,” while
his codefendant approached the teller station and demanded money. 539 F.3d
at 1233 (internal quotation marks omitted). The Tenth Circuit noted that
pointing the gun around the room likely “had the effect of physically
restraining everyone in [the defendant’s] presence.” Id. at 1235. Moreover, by
“standing in front of the bank’s door,” the defendant “in all likelihood blocked
the bank’s customer exit, and thereby kept the bank’s occupants from even
considering an escape.” Id. Based on these facts, the Tenth Circuit held that
this conduct “appropriately resulted in a physical restraint enhancement.” Id.
at 1236.
      However, the Miera court appears to have applied a broader standard
than the one this Court has previously endorsed. In Hickman, we held that a
defendant did not physically restrain a store employee when he pointed a
firearm at the employee during a robbery. 151 F.3d at 461. The government
had argued that “this action carried an implicit threat to obey [the defendant’s]
command or be shot and was enough to support a finding of physical restraint.”
Id. Yet we concluded that “merely brandishing a weapon at a victim cannot
support an enhancement under this section of the Guidelines, because, ‘[w]ere
it otherwise, enhancement would be warranted every time an armed robber
entered a bank, for a threat not to move is implicit in the very nature of armed
robbery.’” Id. (alteration in original) (quoting Doubet, 969 F.2d at 346).
Although the defendant’s actions “permitted no alternative but compliance, he
did nothing to restrain his victim that an armed robber would not normally
do.” Id. Likewise, as Garcia notes, the defendants’ actions in the present case—
                                       7
    Case: 16-10863     Document: 00514003921    Page: 8   Date Filed: 05/23/2017



                                 No. 16-10863
standing near a door, holding a firearm, and instructing a victim to get on the
ground—simply “make explicit what is implicit in all armed robberies: that the
victims should not leave the premises.” Such conduct does not differentiate this
case in any meaningful way from a typical armed robbery.
      We also note that “‘restraint’ is a condition capable of being brought
about by a number of forces—physical, mental, moral”—but “[i]n the phrase in
question, ‘physical’ is an adjective which modifies (and hence limits) the noun
‘restraint.’” Anglin, 169 F.3d at 164. In Anglin, the Second Circuit held that
“displaying a gun and telling people to get down and not move, without more,
is insufficient to trigger the ‘physical restraint’ enhancement.” Id. Though the
court had no doubt that the “robber’s conduct caused the . . . tellers to feel
restraint, they were not subjected to physical restraint.” Id. at 164–65
(emphasis added). Similarly, in the case at hand, we have little doubt that at
least one of the employees felt restrained when the barrel of a gun touched the
back of his neck. Still, this employee and his coworkers were not subjected to
the type of physical restraint that victims experience when they are tied,
bound, or locked up.
      Finally, the PSR addendum indicated that “gunfire was exchanged,
creating an enhanced risk and substantially more limitation for escape.”
However, our sister circuits have clearly stated that “the physical restraint of
the victims is not the equivalent of the possession, use, or discharge of a
firearm.” United States v. Nelson, 137 F.3d 1094, 1112 (9th Cir. 1998)
(emphasis added); accord United States v. Pearson, 211 F.3d 524, 527 (10th
Cir. 2000). “In other words, those acts alone do not automatically create a
situation where physical restraint of an individual occurs. Instead, something
more must be done with the gun to physically restrain them.” Pearson, 211
F.3d at 526–27. In the instant case, we conclude that the defendants did not
do anything with their firearms that goes beyond what would normally occur
                                       8
    Case: 16-10863   Document: 00514003921     Page: 9   Date Filed: 05/23/2017



                               No. 16-10863
during an armed robbery. Thus, we hold that the district court erred in
imposing the physical restraint enhancement.
                           III. CONCLUSION
     For the reasons discussed above, we AFFIRM Garcia’s conviction under
18 U.S.C. § 924(c), we VACATE his sentence for the Hobbs Act robbery count,
and we REMAND the case for resentencing consistent with this opinion.




                                    9